Citation Nr: 1025416	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-03 410A	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
scars of the chest and upper abdomen.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from June 2003 to June 
2007.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from  rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a June 2010 hearing before a Member 
of the Board in Washington, D.C.  However, the record reflects 
that the Veteran failed to appear for her hearing and has offered 
no explanation for such failure.  Accordingly, the Veteran s 
hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2009).

Because the Veteran has disagreed with the initial rating 
assigned following the grants of service connection for the 
disability on appeal, the Board has characterized these issues in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service- connected disability).  It is noted 
that there was an increased rating to 30 percent assigned for 
hypothyroidism.  Appellant had previously indicated that she 
thought she met the criteria for 30 percent.  Thus, this is taken 
as a grant of the benefit requested as to this issue.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran's service-connected scars of the chest and upper 
abdomen is manifested by complaints of pain specific to the 
single chest scar.  These scars do not involve an area greater 
than 12 square inches or 77 square centimeters and do not result 
in scarring that is unstable, nor do the scars result in any 
limitation of function or motion or other disabling effect.
 

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
scars of the chest and upper abdomen are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.118, Diagnostic Codes 7801-7804 
(effective both prior to and since October 23, 2008) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this case, an April 2007 pre-rating letter provided notice of 
what was needed to substantiate the claims for service 
connection.  The December 2007 SOC set forth the criteria for 
higher ratings for each disability on appeal (which suffices for 
Dingess/Hartman).  In addition, a July 2008 post-rating letter, 
which was consistent with Dingess/Hartman, provided the Veteran 
with notice of the type of evidence necessary to establish a 
disability rating or an effective date for each of the 
disabilities on appeal.  This letter also informed the Veteran 
that she should provide the RO with any additional evidence or 
information that he may have concerning the level of his 
disabilities.  Following the issuance of the July 2008 notice 
letter described above, the Veteran and her representative were 
afforded further opportunities to present pertinent information 
and/or evidence to the matter on appeal before the RO 
readjudicated this matter (as reflected in a November 2008 rating 
decision and an August 2009 SSOC).  Hence, the Veteran is not 
shown to be prejudiced by the timing of VCAA-compliant notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure a 
timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports of QTC examinations.  Also of record and 
considered in connection with the are various written statements 
provided by the Veteran as well as by her representative, on her 
behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the 
question for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Scars

The Veteran is assigned a 10 percent evaluation for scars of the 
chest and upper abdomen under 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7804.

An April 2007 QTC examination report reflects that the Veteran's 
skin examination was normal.  She has a scar at the central chest 
as well as two upper abdominal scars; all these are from her 
atrial septal defect repair.  Central chest scar measures 16 
centimeters by 0.3 centimeters and the two upper abdomen scars 
each measure 1.5 centimeters by 0.3 centimeters.  These scars are 
all elevated.  All of the scars are without tenderness, 
disfigurement, ulceration, adherence, instability, inflammation, 
edema, tissue loss, keloid formation, hypo or hyperpigmentation, 
or abnormal texture.  

September 2007 private medical records reflects that the Veteran 
complained of a painful keloid on her chest.  The examiner noted 
the scar and indicated being able to feel and see a metal wire 
through her skin.  She had a 1 centimeter by 1 centimeter nodule 
in the scar, but the abdominal scars were well healed.

In an August 2007 decision, the RO granted service connection for 
scars of the chest and upper abdomen status post heart surgery, 
and assigned an initial noncompensable rating.

In a December 2007 decision, the RO granted a higher initial 10 
percent disability rating for scars of the chest and upper 
abdomen status post heart surgery from the June 18, 2007 
effective date of the grant of service connection.

A July 2008 QTC examination report reflects that the Veteran's 
skin was clear of rashes and lesions.  There was a level scar 
present at the sternum measuring about 16 centimeters by 0.5 
centimeters.  The scar has keloid formation of less than six 
square inches.  There is no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, inflammation, 
edema, hypopigmentation, or abnormal texture.  

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The amendments are only effective, however, for 
claims filed on or after October 23, 2008, although a claimant 
may request consideration under the amended criteria.  In this 
case, the Veteran's representative contends that the new criteria 
should be considered, and as such, the Board will consider both 
the former and revised criteria.  

Based on the evidence of record, the Board finds that entitlement 
to a rating in excess of 10 percent for scars of the chest and 
upper abdomen is not warranted.  None of the QTC examinations or 
other medical evidence of record reflects that the Veteran's 
scars are greater than 12 square inches or 77 square centimeters, 
thus a rating in excess of 10 percent under Diagnostic Code 7801 
is not warranted.  

Under former Diagnostic Code 7804, a 10 percent rating is the 
maximum schedular rating allowable for superficial, unstable 
scars.  

The revised criteria under Diagnostic Code 7804 allows for a 10 
percent rating for one or two scars that are unstable or painful.  
A 20 percent rating is warranted for three or four scars that are 
unstable or painful.  A 30 percent rating is warranted for five 
or more scars that are unstable or painful.  Note 1 explains that 
an unstable scar is one where, for any reason, there was frequent 
loss of covering of skin over the scar.  Note 2 states that if 
one or more scars are both unstable and painful, add 10 percent 
to the evaluation that is based on the total number of unstable 
or painful scars .  Note 3 states that scars evaluated under 
diagnostic codes 7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code when applicable. 38 C.F.R. 
§ 4.118 (2009)

However, the Board notes that the evidence reflects a single 
complaint by the Veteran of a painful scar specific to her chest.  
The medical evidence shows that the Veteran has a single scar at 
the central chest.  Thus, a rating in excess of 10 percent for 
the Veteran's service-connected disability is not warranted under 
the revised criteria under Diagnostic Code 7804.  That is to say, 
there is no evidence of three or four scars that are unstable or 
painful.  

The Board has also considered whether a higher rating is 
available under an alternate diagnostic code.  In this regard, as 
there is no evidence that the Veteran's scars are superficial and 
nonlinear, revised Diagnostic Code 7802 and former Diagnostic 
Code 7803 are not for application.  

In addition, there is no evidence of record indicating that the 
scars have resulted in any functional limitation of motion for 
consideration of a higher rating under former Diagnostic Code 
7805.  While the revised Diagnostic Code 7805 provides that any 
disabling effects not considered in a rating provided under 
Diagnostic Codes 7800-7804 are to be considered under an 
appropriate diagnostic code, the Board notes that no additional 
disabling effects of the Veteran's scar disability on appeal have 
been identified either by the Veteran or from the medical 
evidence, other than complaints of a painful chest scar.  

Other Considerations

The above determination is based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point since the effective date of the grants of 
service connection has the Veteran's service-connected scars of 
the chest and upper abdomen been shown to be so exceptional or 
unusual as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  In 
this regard, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra schedular 
rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 
(1995). Here, the record does not reflect that the Veteran was 
hospitalized for her service-connected disabilities. There is no 
objective evidence revealing that her service-connected 
disability at issue caused marked interference with employment, 
e.g., employers' statements or sick leave records, beyond that 
already contemplated by the schedular rating criteria.  In this 
case, the Board finds that schedular criteria are adequate to 
rate the Veteran's service-connected scars of the chest and upper 
abdomen under consideration.  The rating schedule fully 
contemplates the described symptomatology, and provides for 
ratings higher than that assigned based on more significant 
impairment.  Thus, the threshold requirement for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board finds that there is no basis for staged 
ratings, pursuant to Fenderson, and that each claim for initial 
higher ratings on appeal must be denied. In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine; however, as the preponderance of 
the evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial rating in excess of 10 percent for scars of the chest 
and upper abdomen is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


